TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00210-CR



                                     Daniel Uvalle, Appellant

                                                  v.

                                   The State of Texas, Appellee


   FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
      NO. A-13-1053-SA, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               Appellant Daniel Uvalle filed his notice of appeal on April 7, 2015. Appellant’s brief

on appeal was originally due on July 27, 2015. On counsel’s motion, the deadline for filing was

extended 60 days to September 25, 2015. Appellant’s counsel has now filed a second motion

requesting that the Court extend the time for filing appellant’s brief an additional 60 days. We grant

the motion for extension of time and order appellant to file a brief no later than November 24, 2015.

No further extension of time will be granted. Failure to comply with this order will result in

the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is so ordered this 2nd day of October, 2015.



Before Justices Puryear, Goodwin, and Bourland

Do Not Publish